Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 6/14/2019, IDS received 10/22/2019 and 2/12/2020 have been entered.

Election
Upon further consideration the species election requirement is hereby withdrawn.
Claims 1-7, 10-12 and 14-23 are under examination. 
Priority
This application is a 371 of PCT/US2017/066898 has PRO 62/435,520 (filed 12/16/2016).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10-12 and 14-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (together with its dependent claims 2-7, 10-12 and 14-23) is rejected under 35 U.S.C. 112(b) as being indefinite for the recitation of “using the at least one of the mass of…” 

Claim Interpretation
Claims 11-12, 22-23 direct to mental steps of determining/analyzing/predicting/providing a result without reciting any structural limitations for the active method steps, therefore these claims are not considered to provide patentable limitations to the claimed method, thus claims 11-12, 22-23 are rejected together with their independent claim 1 (see art rejections below) as long as the same two active steps of “obtaining…” and “determining…” are taught.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-7, 10-12 and 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Zangle et al. (PLOS ONE, 2013, 8(7): e68916 pages 1-8, IDS) and Chun et al. (Analyst., 2012, 137(23):5495-5498 or pages 1-8 as printed) in view of Bougherara (Frontiers in Immunology, 2015, Vol 6, Article 500, pages 1-12 as printed).
Zangle teaches a method of quantifying biomass changes of target cells and T cells (page 1, title and abstract). For claim 1: the reference teaches a method comprising obtaining a cell sample (page 2, left column, 3rd full paragraph++); determining a mass of a target cell (page 2, right column, 3rd paragraph++) and a mass of an immune competent cell: T cells (page 2, right rd paragraph, line 8++, for claim 2) using live cell interferometry (page 2, right column, 3rd paragraph++) comprising measuring changes over a period of time in the mass of the target cell and immune competent cell (page 2, right column, 3rd paragraph, line 9++, for claim 3); wherein the mass of tumor cell is compared with an average mass of other tumor cells in the sample (page 4, left column, line 12++, for claim 4); wherein the mass of immune competent cell is compared with an average mass of immune competent cell in the sample (page 4, left column, line 12++, for claim 5);  and wherein the mass of target cell is determined by comparing optical thickness/density of a control cell  (page 3, Fig. 1, for claim 16); wherein the target/tumor cell and the immune competent cell is dissociated and placed in cell culture medium (page 2, right column, 3rd paragraph, line 4++, for claim 18).
Zangle does not explicitly teach obtaining prior to an immunotherapeutic treatment a tumor sample from a patient as recited in claim 1, contacting the tumor sample with an immunotherapeutic agent and compare the mass of tumor/immune competent cells before and after contacting the agent as recited in claims 7 and 10, identifying a neoepitope/marker/antigen on the tumor cell as recited in claim 21.
Chun teaches a method of quantifying therapeutic response of cultured breast cancer cells from patient by mass profiling using live cell interferometry (page 1, title and abstract) by obtaining patient-derived tumor samples (page 1, abstract, line 11++), monitoring a tumor responds to candidate therapies (before and after drug treatment, page 7, Fig. 3) by following/identifying individual cells (specific for patient/tumor, page 3, 4th full paragraph, line 12++, for claim 21) and picking the agent that are most efficacious for that particular patients’ disease (page 2, 1st full paragraph, line 5++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to predict an immune response by obtaining a tumor sample from a patient prior to an immunotherapeutic treatment and quantifying the response using live cell interferometry.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches method of quantifying cell mass by live cell interferometry (LCI) and Chun teaches advantage of LCI profiling the therapeutic response of cancer cells derived from patient (page 2, 2nd full paragraph++) and picking the agent that are most efficacious for that particular patients’ disease st full paragraph, line 5++). In addition, it would have been obvious to one skilled in the art to combine the teachings of Zangle and Chun by monitoring the mass of tumor cell and immune competent cell using LCI to achieve the predictable result of predicting/selecting most efficacious treatment for particular patients.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of tumor sample from patient and comparing mass of tumor cell and immune competent cell before and after drug treatment, etc. are routine and known in the art.  

The combination of Zangle and Chun does not explicitly teach the tumor cell is located proximal to the immune competent cell as recited in claim 6, the tumor sample is a portion of an artificial tumor that is generated from a tumor biopsy of the patient as recited in claim 14, the immune competent cell is labeled with a marker, fixing the cells and identifying the cells by labeling with a marker as recited in claims 15 and 17, the tumor cell and the immune competent cell is acutely/cultured sliced tissue as recited in claims 19-20.
Bougherara teaches a method of imaging analysis (page 1, title) of immune competent T cell response to tumor cell using tissue slices from human biopsy (page 2, right column, 3rd full paragraph, line 3++), wherein the T cells is fixed (page 2, left column, 2nd full paragraph, line 2++) and labeled with fluorescence (page 3, right column, 2nd full paragraph, line 6++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use tumor tissue slices in predicting an immune response of immunotherapeutic treatment.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches method of analyze immune response and Bougherata teaches an approach to help the development and testing of novel immunotherapy strategies to promote T cell migration in tumors (page 1, last 3 lines) by identifying accumulation of immune competent T cells around tumor cells (page 1, line 12++). In addition, it would have been obvious to one skilled in the art to combine the teachings of Zangle/Chun and Bougherara by using sliced tumor tissue to monitor the movement of immune competent cell around tumor cells to achieve the predictable result of testing novel immunotherapy treatment for particular patients.


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653